Landon, J.
Nearly every question presented in this class of cases has been decided adversely to the county treasurer. Clark v. Sheldon, 106 N. Y. 104, 12 N. E. Rep. 341; Strough v. Supervisors, 23 N. E. Rep. 552; Bridges v. Supervisors, 92 N. Y. 570; Vinton v. Supervisors, 2 N. Y. Supp. 367; Hand v. Supervisors, 31 Hun, 531. The following only are now urged:
1. Does section 4 of chapter 907, Laws 1869, include the renewal bonds? So long as there are outstanding sufficient of the original bonds to absorb the taxes, the question is not material; but, if material, the renewal bonds renew the original debt in effect, though probably not in form. Eor 30 years the taxes upon the railroad are applicable to the payment of the debt. Such was the intention of the legislature. We should give it effect, and regard 'the substance, rather than the letter, to the end that the intent of the legislature may not be defeated.
2. The Wallkill Valley Bail way Company defaulted upon its mortgage; the mortgage was foreclosed; the railroad sold, and became the property of the Wallkill Valley Bailroad Company. But the railroad remains, and the taxes applicable to the sinking fund are those collected upon “the assessed valuation of the railroad.” Change of title or of name, or of both, does not change the property from which the taxes are derived.
3. Chapter 880, Laws 1866, under which the original railroad company was organized, contains provisions looking towards the liquidation of the bonds issued by the several towns in aid of the construction of the railroad. Thus the dividends upon the stock, and the stock itself, were devoted to this purpose, and taxation was authorized after 10 years to the amount of 5 per cent, of tlie principal of the bonds, to the end that the bonds might be paid within 30 years from their date. Section 7 of chapter 811, Laws 1868, was amended by chapter 762, Laws 1870, so as to require a sinking fund to be provided by taxation every year after 10 years from the date of the bonds, sufficient to provide for their payment at maturity. The act of 1868, thus amended in 1870, relates solely to the Wallkill Valley Bailroad. It is urged that, special provision being made by the act of 1868 for the bonds to be issued in aid of the construction of this railroad, the general provision made by the act of 1869 did not extend to these bonds; and that if the act of 1869 did apply before *147the act of 1870, amendatory of the seventh section of the act of 1868, the amendment was the latest special provision for the protection of the Wailkill Valley Railroad town bonds, and must be deemed to have superseded the provision made by the general act of 1869. But the general and special acts are consistent with each other; and the general act, by its general terms, includes the bonds in question. The object of all the acts was to provide security and means for the payment of the bonds. The creditor was by the special act of 1866 and the general act of 1869 given different securities. If the amendment of 1870 increased the security under the special act of 1868, it could not, certainly in the absence of express language to that effect, take away any security the creditor already held under the general act of 1869. The creditor was at liberty to accept every security tendered him; and the legislature could not, without impairing the obligation of the contract, deprive him of any security he already held, unless the pledge of the new security was given and accepted upon condition of a release of the old. These acts, providing securities for payment, are in the nature of contracts between debtor and creditor; and the legislature cannot, as in the case of ordinary legislation, supersede at will the earlier by the later act, unless the later act provides a full equivalent. We discover no intention to supersede the security given by section 4 of the act of 1869 by the amendment in 1870 of the seventh section o£ the act of 1866. Order affirmed, with costs. All concur.